DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2021 has been entered.

Response to Amendment
Claims 1 and 10 are amended. 
Claims 2-3, 11-13 and 18-20 are cancelled. 
Claims 1, 4-10, and 14-17 are pending. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 12, 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chemali (US 2012/0169841), in view of Hayes (US 2007/0153626), Roberts (US 2013/0058193), Rudolf (US 2017/0044889), and Niclass (US 2012/0075615).
Regarding Claim 1, Chemali teaches an in-situ 3-dimensional (3D) scanner [0024; 0026; 0039; 0041-2; 0047; Fig 9-10], comprising: an in situ rangefinder configured to …[0039; 0041-42; 0047]; and a radiance sensor configured to generate a depth map of the subterranean location [0041-42; Fig 9-10]. Chemali broadly teaches – but Hayes does teach send a laser pulse towards a formation rack fracture in a subterranean location and determine a distance based on a reflected laser pulse [0010-0014]. Chemali does not explicitly teach – but Roberts does teach constructed using Nickel based Corrosive Resistance Alloys (CRA) [0035-38]. It would have been obvious to modify the scanner of Chemali to use the laser device to measure a distance to a rock formation fracture as both sonar and lidar are common methods of remote distance measuring devices, and to use nickel based corrosive resistant alloys so the device can be used in a borehole or subterranean environment.  Chemali does not explicitly teach – but Rudolf does teach comprising an endoscope configured to generate an image of the subterranean location [0003-08; 0012-14]. It would have been obvious to modify the scanner of Chemali to include an endoscope to improve resolution without compromising signal to noise ratio.  Chemali does not explicitly teach – but Niclass teaches filtering interferences from measure results of the rangefinder and the radiance sensor [0048; 0053; 0057]. It would have been obvious to modify the system of Chemali to include an interference filter in order to improve range detection, and improve signal to noise ratio of the generated image.
Regarding Claim 10, Chemali teaches a  method for downhole well leak detection in a hydrocarbon reservoir [0024; 0026; 0039; 0041-2; 0047; Fig 9-10], comprising: positioning, a 3-dimensional (3D) scanner at a subterranean location, wherein the 3D scanner is attached to a tubular inside of a wellbore [0039; 0041-2; 0047]; in situ radiance sensor configured to generate a depth map of the subterranean location [0041-42; Fig 9-10]; generating an image of the 
Regarding Claims 4 and 14, Chemali also teaches an image processor configured to process the image generated … [0023; 0027; 0038-39]. Chemali does not explicitly teach – but Rudolf does teach comprising an endoscope [0003-08; 0012-14]. It would have been obvious to modify the system and method of Chemali to include an endoscope to improve resolution without compromising signal to noise ratio.
Regarding Claim 5 and 15, Chemali, as modified, also teaches a downhole camera configured to generate an image of the subterranean location [Fig 13A-C; 0035].
Regarding Claim 6-7 and 16, Chemali, as modified, also teaches a rangefinder is integrated with a tubular using high strength carbon steel [Fig 1-5; 0025-28].
Regarding Claim 8 and 17, Chemali, as modified, also teaches wherein the tubular is a drill pipe [Fig 1-5; 0025-28; 0035].
Regarding Claim 9, Chemali, as modified, also teaches a transmitter configured to transmit measurement results of the rangefinder and the radiance sensor to the surface of the well [Fig 6; 0025-28; 0035; 0038].

Response to Arguments
Applicant's arguments filed 27 May 2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments on Pages 6-7, the argument is dismissed because the examiner only cited Rudolf for the teachings of the in situ endoscope – not for the filtering of interferences. Rudolf, in the cited passages, teaches an in-situ endoscope to produce images of subterranean formations. 
In response to applicant’s arguments on Pages 7-8, the argument is dismissed because the examiner only cited Niclass for the teachings of filtering interferences. Niclass is not cited for an in-situ endoscope, thus rendering this argument moot. The filtering of interferences (which appears 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Primary reference, Chemali, is in the same field of endeavor as the pending application (borehole inspection devices using optical scanners). Only Niclass is not specifically directed towards borehole inspection devices, but does use laser rangefinders to remove unwanted background light or noise to improve the resolution of the output image. 
Applicant’s amendments appear to be either repetitive (adding “in-situ” to elements of a sensor system that is already in-situ) or adding to the independent claims limitations already addressed previously in dependent claims (now deleted Claims 3 and 12). As such, rejections under 35 USC 103 are maintained, and no allowable subject matter can be identified. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553.  The examiner can normally be reached on M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645